DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1, 4-5, 10-12, 16, 27-30, 47, 51, 68, 162, 172-175, 178, 181-182, 186-187, 191 and 259) in the reply filed on 4/29/2021 is acknowledged.
Claims 2-3, 6-9, 13-15, 17-26, 31-46, 48-50, 52-67, 69-161, 163-171, 176-177, 179-180, 183-185, 188-190, 192-258 has/have been canceled, claim 260-278 is/are newly added, and claims 1, 4-5, 10-12, 16, 27-30, 47, 51, 68, 162, 172-175, 178, 181-182, 186-187, 191 and 259-278 have been considered on the merits. 

Claim Objections
Claims 162, 182 and 268 are objected to because of the following informalities:  
There is a period missing at the end of claim 162.
The term “89%” in claims 182 and 268 is in duplicate.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 51, 68, 173-175 and 191 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 51 discloses a wherein clause listing a first receptor-binding agent; the second molecule and/or the third receptor-binding agent. It is dependent on claim 47 which requires a third receptor-binding agent in addition to the first and the second receptor-binding agents listed in claim 10. However, it is not clear how the term “and/or” should be interpreted. Particularly, how the limitation of claim 51 is interpreted with the term “or”. It appears that the term should be “and” instead of “and/or”.
Claim 51 also discloses the last phrase directed the third receptor-binding agent, and the third molecule is a cytokine receptor, a chemokine receptor, or is/ comprises an adhesion molecule or is a factor that induces cytokine production, chemokine production and/or expression of an adhesion molecule. It is not clear if applicant intends to claim that the factor induces cytokine production, chemokine production AND expression of an adhesion molecule; or the limitation is supposed to be “OR” instead. 
Claim 68 discloses that the third receptor-binding agent is reversibly bound to the first reagent or the second reagent; or the incubation is carried out in the presence of a further reagent that is reversibly bound to the third receptor-binding agent. Claim 68 is dependent on claim 47 which requires a first, second, and third receptor-binding agents, and the first receptor-binding agent binds specifically to the first reagent, and the 
Claim 173 discloses that each of the receptor-binding agents individually comprises an antibody fragment; a Fab fragment; … and/or a proteinaceous binding molecule with antibody-like binding properties… It is not clear whether each of the receptor-binding agents would comprise all of the listed species (i.e. “and” limitation) or they are listed as an alternative (i.e. “or” limitation). Clarification is required. 
Claim 174 discloses the term “chelating groups K”. It is not clear what this term intends to point out. Clarification is required. 
Claim 175 discloses a wherein clause limiting the reagent being or comprising a streptavidin mutein or an avidin mutein that reversibly binds to biotin or a biologically active fragment; a biotin or a biologically active fragment; AND/OR a streptavidin-biding peptide. First, the term “biologically active fragment” is not clearly defined from which 
 Claim 191 discloses the term “biologically active fragment”. It is not clearly defined from which agent the fragment is derived. While it appears the term is referring the preceding molecule, however, it is not clear what it intends to point out.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 68 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 68 discloses that the third receptor-binding agent is reversibly bound to the first reagent or the second reagent; or the incubation is carried out in the presence of a 
This limitation requires that the third receptor-binding agent while it specifically binds to the third reagent, at the same time, it is required to bind the first reagent. The specification of the instant application fails to provide sufficient written description for the limitation. There is no species that satisfies the limitation. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 10-12, 16, 27-30, 162, 172-175, 178, 181-182, 186-187, 191 and 259-278 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 2014/0295458; IDS ref.) in view of Trickett et al. (2003, J. Immunol. Meth.; IDS ref.) and Invitrogen (2010, Cell Isolation and Activation), and as evidenced by Garlie et al. (1999, J. Immunol.; IDS ref.)
Schmidt et al. teach a method of reversibly staining a target cell utilizing a receptor binding reagent that binds receptor molecule on the cell and the receptor binding reagent comprises at least one binding partner (para. 9). Schmidt et al. teach that two receptor binding reagents bind the same receptor molecule by a same or a different binding site, and two different receptor binding reagents have different binding 
Schmidt et al. teach that the receptor binding reagent can be monovalent antibody fragment or monovalent artificial binding molecule or a bivalent molecule such as an antibody or a fragment in which both binding sites are retained such as an F(ab’)2 fragment (para. 23).
Schmidt et al. teach a method of incubating PBMCs (that inherently contain T cells) with monomeric CD4 binding Fab-One-STrEP fragment of the variants of the antibody 13B8.2, and the Fab multimers consisting of Fab fragment equipped with the One-STrEP-tag and Strep-Tactin (streptavidin mutein) (para. 16, 63 and 71). The Strep-tag sequence is identical to SEQ ID NO: 16 (para. 71). Schmidt et al. teach that the binding partner C comprises a streptavidin or avidin binding peptide Trp-Ser-His-Pro-Gln-Phe-Glu-Lys (identical to SEQ ID NO: 8 of claim 186) and the multimerization reagent comprises the streptavidin analog Val44-Thr45-Ala46-Arg47 or the streptavidin analog Ile44-Gly45-Ala46-Arg47 (para. 30), and these analogs are identical to the sequences in claims 181-182, 267-268.
Schmidt et al. teach that disruption of the multimeric complexes is mediated by D-biotin (paras. 71-72; RE: claims 274 and 278).
Regarding the step (b) of claim 1 directed to the disrupting the reversible binding between the receptor-binding agent and the reagent within 5 days after initiation of the incubation, and thereby generating cultured T cells, this limitation is interpreted that the initiation of the incubation using the receptor-binding agent as claimed is for an activation/stimulation of T cells. Schmidt et al. teach do not particularly teach the 
However, one skilled in the art would recognize that antibodies or antibody fragments (Fab) are well known for their use in detection and isolation of cells as well as in antibody-mediated activations of the signaling pathway in the cells, particularly T cells according to Trickett et al. 
Trickett et al. teach that T cells are co-stimulated by using anti-CD3/CD28 antibody coated beads (see entire document). Trickett et al. teach that there are a number of mitogenic or co-mitogenic antibodies including those directed towards the TCR, CD2, CD3, CD28 and CD45 molecules, and antibodies specific for the TCR-CD3 complex provide an initial activation signal but proliferation is dependent on a co-stimulatory signal, usually provided via the CD28 molecule (p.251, 2nd col.). Trickett et al. teach that soluble anti-CD3 results in inferior proliferation, and T cells can be efficiently expanded using immobilized anti-CD3 with anti-CD28. (p.251, 2nd col.).
Furthermore, the use of magnetic beads (e.g. Dynabeads) as carriers for the antibodies in isolation, purification as well as activation of target cells (see Cell isolation and activation; Invitrogen). According to the Invitrogen guide, Dynabeads CD3 is for isolation of CD3+ T cells (p.4, Table), and Dynabeads T cell activator CD3/CD28 (p.8, Table) is for expansion of T cells.
Based on Trickett et al. and Invitrogen, it would have been obvious to a person skilled in the art to use the receptor-binding agents of Schmidt et al. for activation of T cells using MHC-Strep-tag or Fab-Strep-tag reagents and Strep-Tactin multimerization reagents of Schmidt et al. with anti-CD3 and anti-CD28 Fabs forming a multimerized 
Still further, Schmidt et al. teach that the currently available clinical marker-based cell separation techniques utilize paramagnetic beads, but after the selection, both labels and beads usually remain on the cell product, potentially manipulating the isolated cell population or negatively impacting its functionality/viability (para. 7), and the use of Strep-tag and Strep-Tactin as replacement of the currently available solution (i.e. bead-based technique). One skilled in the art would recognize that the potential problems discussed by Schmidt et al. would exist when the bead-based activation of T cells (e.g. Trickett et al.), and thus, provide a motivation to use Strep-tag and Strep-Tactin technology taught by Schmidt et al. for activation of T cells.
	Regarding the duration of incubation before disruption, it is known in the art that T cells are activated using anti-CD3 and anti-CD28 antibodies for 3-4 days (p.253, 2nd col. of Trickett et al.). Claims 261, 272 and 276 disclose that the duration is “about 2 days”. While Trickett et al. teach 3-4 days for the duration of activating T cells using anti-CD3 and anti-CD28 antibodies, however, it would have been obvious to a person skilled in the art to modify the incubation time for the culturing T cells in the presence of anti-CD3/CD28 beads in order to see the effect of stimulation. For example, Trickett et al. show that CD3/28 stimulation producing increased CD25 expression on CD3 cells at about 22 hour incubation (see Fig. 1). Thus, “about 2 days” as claimed would fall within the workable range of CD3/CD28 stimulation intended for T cell activation, and thus, it would have been obvious to a person skilled in the art to modify incubation period for T cells using CD3/CD28 with a reasonable expectation of success.
 and TNF-) according to Garlie et al. (see Summary). Thus, the claimed limitation is inherently produced by the method of activating T cells using anti-CD3 and anti-CD28 antibodies in the system of Schmidt et al. 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 47 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. in view of Trickett et al. and Invitrogen as applied to claims 1, 4-5, 10-12, 16, 27-30, 162, 172-175, 178, 181-182, 186-187, 191 and 259-278 above, and further in view of Turka et al. (1990, J. Immunol.).
Claims 47 and 51 are directed to a third receptor-binding agent capable of specifically binding to a third molecule on the surface of the T cells (claim 47), the first receptor-binding agent specifically binds to CD3; the second molecule is a costimulatory molecule and/or the third receptor-binding agent specifically binds to a third molecule that is a cytokine receptor (claim 51).
Schmidt et al. in view of Trickett et al. do not particularly teach the third receptor-binding agent that binds a third molecule which is a cytokine receptor.
Turka et al. teach the use of anti-IL2R mAb in addition to anti-CD3/CD28 mAb in T cell activation to determine that the proliferation of T cells is IL-2 dependent, and the anti-IL2R mAb abrogated the comitogenic effect of anti-CD3 and anti-CD28 mAb in T cells (see Abstract).

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4-5, 10-12, 16, 27-30, 47, 51, 162, 172-175, 178, 181-182, 186-187, 191 and 259-278 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 189, 200, 204, 207, 212, 220, 221, 223, 226-227, 233, 239, 244-247 of copending Application No. 15/304,045 (reference application; a notice of allowability has been issued on 5/10/2021) in view of Trickett et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘045 application disclose a first agent comprising anti-CD3 antibody fragment and streptavidin-binding peptide and streptavidin mutein; and a .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 4-5, 10-12, 16, 27-30, 47, 51, 162, 172-175, 178, 181-182, 186-187, 191 and 259-278 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 11, 22-24, 28, 30, 60-63, 65-66, 71, 73-75, 135-136, 140-143, 146, 148-149, 226-244 of copending Application No. 15/770,170 (reference application) in view of Trickett et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘170 application disclose that T cells are incubated with a stimulatory agent which includes a primary agent specifically binds to CD3; and a costimulatory molecule is CD28, and culturing T cells in the presence of a receptor-binding agent that specifically binds a receptor expressed on the surface of the T cells to deliver a stimulatory signal and reversibly bound to the oligomeric protein reagent (claim 65 of the ‘170 application); .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041.  The examiner can normally be reached on 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAEYOON KIM/Primary Examiner, Art Unit 1632